Title: From George Washington to Major General Philip Schuyler, 31 December 1778
From: Washington, George
To: Schuyler, Philip


  
    Dr Sir,
    Philadelphia Decr 31st 1778
  
In a letter which I had the pleasure of writing you the 18th Inst. I requested you to take the direction of the magazines &c. which were to be prepared towards a certain expedition—I should have extended the idea to your taking the full command in the Northern department; but I was restrained by a doubt how far the measure might be agreeable to your own views and intentions—The same doubt still remains, but as it is very much my desire you should resume that command, I take occasion to signify it to you; at the same time, if you have any material objections against it—I would not wish to preclude their operation—If you have not, you will be pleased to consider this as an order for the purpose.
As you are fully acquainted with all the objects of the command, it is unnecessary to enter into a detail of particular instructions.
In a letter I have received from General Clinton, he conveys a request from Major Whiting of Aldens regiment to have the regiment relieved—I have informed him that the matter is referred to you—You will best judge whether the situation of that regiment and the good of the service will make it proper to comply with the request—He also transmits a recommendation from Major Whiting for promoting Lt Jonas Parker—If there are any vacancies in the regiment which require to be filled up—a particular state of them, of the periods they commenced, and the officers intitled to succeed, ought to be made out and transmitted to the Board of War. I am with the greatest esteem and regard D. Sir Your most Obedt serv.
